Citation Nr: 0335925	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected right ankle disability.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected headaches.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected cervical strain.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected hydrocele of the left testicle.

5.  Entitlement to an increased (compensable) evaluation for 
service-connected varicocele of the right testicle.

6.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.

7.  Entitlement to service connection for low back 
disability.

8.  Entitlement to service connection for heart disability 
with associated visual disorder.

9.  Entitlement to service connection for residuals of a head 
injury, other than headaches.

10.  Entitlement to service connection for right hip 
disability.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1994 to 
October 1998.

Procedural history

In November 1998, the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (the RO) received the 
veteran's claims of entitlement to service connection for 
multiple disabilities.  In an April 1999 rating decision, the 
RO granted service connection for varicocele and spermatocele 
of the right testicle, hydrocele of the left testicle, 
cervical strain, headaches secondary to head trauma and right 
ankle sprain.  Each of these service-connected disabilities 
was assigned a noncompensable disability evaluation.  The RO 
denied claims of entitlement to service connection for a 
heart disability with associated visual disorder, residuals 
of head injury other than headaches, low back strain, right 
hip disability, tinnitus and bilateral hearing loss as not 
well grounded, as well as denying a compensable evaluation 
for multiple, noncompensable service-connected disabilities.  
The veteran was notified of the April 1999 RO rating decision 
by letter dated May 4, 1999.  He did not timely appeal that 
rating decision or any part thereof.  

It appears that the RO revisited the veteran's case on its 
own initiative due to the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA).  This case comes before 
the Board of Veterans Appeals (the Board) on appeal from a 
June 2002 RO decision which reopened the previously denied 
issue of entitlement to service connection for low back 
disability and denied that issue on the merits.  The June 
2002 RO decision also denied all of the other issues listed 
on the title page.  In particular, as discussed below, the RO 
determined that new and material evidence had not been 
received which would allow for the reopening of the other 
previously-denied service connection claims.. 

Other "issues"

In a November 2002 substantive appeal, the veteran's attorney 
listed as issues both "SC low back condition" and "SC for 
back condition under DC 5293".  The purported issue of 
entitlement to service connection for a low back disability 
"under Diagnostic Code 5293" is essentially redundant.  The 
Board observes that a diagnostic code is not assigned unless 
and until a service connection claim is granted.  

In the same substantive appeal, the attorney also listed 
"Inadequate Statement of the Case" and "Entitlement to 
SSOC."  With respect to the matter of an alleged  inadequate 
Statement of the Case and purported entitlement to a 
Supplemental Statement of the Case, the Board believes that 
those are not issues on appeal.  If anything, these amount 
contentions pertaining to alleged inadequate development of 
the case at the RO, although no cogent argument was in fact 
presented as to those points.  Although the veteran is free 
to raise such matters for consideration by the Board, they 
are not in and of themselves issues.

The attorney's argument as to the additional so-called issues 
of an inadequate Statement of the Case and entitlement to a 
Supplemental Statement of the Case is unsupported by any 
explanation as to why the attorney believes the Statement of 
the Case is inadequate and why there is a need for a 
Supplemental Statement of the Case.  With regard to the RO's 
explanation for the decision reached in the December 2002 
Statement of the Case as to the increased rating issues, the 
Board can identify no obvious inadequacies.  The Board will 
further address the adequacy of the RO's development of the 
increased rating issues in connection with its discussion of 
VA's duty to assist, below.

The issues of entitlement to service connection for low back 
disability, heart disability with associated visual disorder, 
residuals of a head injury other than headaches, right hip 
disability, tinnitus, and bilateral hearing loss will be 
addressed in the REMAND below.  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to appear for 
scheduled VA examinations in April 2002.

2.  Due to the veteran's failure to cooperate with VA, the 
available evidence does not adequately document the current 
severity of the veteran's heart disease with associated 
visual disability, residuals of a head injury other than 
headaches, right hip disability, tinnitus and bilateral 
hearing loss.

3.  Due to the veteran's failure to cooperate with VA, there 
is insufficient evidence upon which to render an informed 
decision as to the 38 C.F.R. § 3.324 claim.

CONCLUSIONS OF LAW

1.  Due to the veteran's failure to report for VA 
examination, his claims of entitlement to increased  ratings 
for right ankle disability, headaches, cervical strain, 
hydrocele of the left testicle and variocele of the right 
testicle are denied.  
38 C.F.R. §§ 3.158, 3.655 (2003); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

2.  Due to the veteran's failure to report for VA 
examination, the veteran's claim of entitlement to a 
compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324 is denied.  38 C.F.R. §§ 3.158, 3.655 (2003); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased (compensable) evaluation for 
right ankle disability.

2.  Entitlement to an increased (compensable) evaluation for 
headaches.

3.  Entitlement to an increased (compensable) evaluation for 
cervical strain.

4.  Entitlement to an increased (compensable) evaluation for 
hydrocele of the left testicle.

5.  Entitlement to an increased (compensable) evaluation for 
varicocele of the right testicle.

6.  Entitlement to an a compensable evaluation based on 
multiple, noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.

The veteran is seeking increased disability ratings for right 
ankle disability, headaches, cervical strain, hydrocele of 
the left testicle and varicocele of the right testicle, as 
well as a compensable evaluation based on multiple 
noncompensable disabilities under 38 C.F.R. § 3.324.  

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)].  
Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).

As explained below, the Board is denying the veteran's 
increased rating claims based on the operation of law., 
specifically 38 C.F.R. § 3.655 (2003).  Under such 
circumstances, the VCAA is not applicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law is dispositive of the matter].

However, to the extent that this case may hinge on the facts, 
rather than the law, the Board will also provide an analysis 
of VA compliance with the VCAA.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify claimants of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues decided in 
this decision.  

The veteran was provided with the appropriate law and 
regulations and informed of the kinds of evidence which would 
support his increased rating claims in a December 2002 
Statement of the Case.  Crucially, in March 2002, the RO sent 
the veteran a letter, with a copy to his attorney, which 
discussed the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was informed that he was to 
provide the RO with the names, addresses, and approximate 
dates of treatment for all health care providers who may 
possess additional records relevant to his increased rating 
claims and that he was responsible to make sure VA had 
sufficient information to obtain the pertinent records.  He 
was informed that VA would make reasonable efforts to obtain 
medical records to support his claim.  He was told to submit 
any additional information or evidence within 60 days of the 
letter.  No additional pertinent evidence has been received 
from the veteran.

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
[the PVA case], the United States Court of Appeals for the 
Federal Circuit (the Federal Circuit) invalidated the 30 day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30 day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

However, the factual scenario in the PVA case is inapplicable 
to the specific circumstances of this case.  The Federal 
Circuit was concerned with the "premature denial" of a 
claim before the one-year period for submitting evidence had 
expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran has had 
over a year since March 2002 to submit evidence in support of 
his increased rating claims.  It therefore appears pointless 
to wait still longer to adjudicate this appeal when it is 
clear that no additional evidence is forthcoming.

In short, since this claimant has, as a matter of fact, been 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claims by the Board will 
proceed.




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 
(2003).  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

As discussed in the Introduction above, the Board ordered 
that additional development of the veteran's claims be 
undertaken.  A March 2002 VA letter, sent to the veteran at 
the last address of record, notified him that he was to be 
scheduled for a VA examination in the near future and that 
failure to report for a VA examination may have adverse 
consequences, including the possible denial of the claim.  VA 
examinations were scheduled for April 2002.  The veteran 
failed to report for the examinations without good cause.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 
Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992).  

The veteran's attorney sent VA a letter in April 2002 to the 
effect that the veteran should not have to report for 
scheduled VA examinations because there was sufficient 
evidence on file to rate the veteran's service-connected 
disabilities, including recently submitted private medical 
records.  It thus appears that the veteran, perhaps on the 
advice of his attorney, is deliberately refusing to appear 
for VA examination.

Under the provisions of 38 C.F.R. § 3.326(a), where there is 
an original compensation claim or a claim for increase 
submitted by a veteran but medical evidence accompanying the 
claim is not adequate for rating purposes a VA examination 
will be authorized.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  
Determining the necessity of such examination rests with VA, 
not the claimant.  See 38 U.S.C.A. § 5103(d) (West 2002).  

Provided that it is otherwise adequate for rating purposes, 
any hospital report or any examination report from any 
government or private institution may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(b).  
In this case, the RO determined that evidence submitted on 
behalf of the veteran, including the report of an examination 
of the veteran by an Advance Practice Registered Nurse in May 
2002, was inadequate to decide his claims and that a VA 
compensation and pension examination was necessary.  See also 
38 C.F.R. § 3.159.  This decision appears to be reasonable 
and is not "arbitrary and capricious" as alleged by the 
attorney in a letter dated April 15, 2002.  See, e.g., 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997) [VA may look at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data].  This twelve issue case 
cries out for a thorough and contemporaneous examination of 
the veteran.  The few medical records in the file mostly date 
back to 1999.  The only recent medical record is that of the 
rather brief and perfunctory examination of the veteran by 
the registered nurse in May 2002.  Of interest is that the 
examination report was directed to the attorney's office, 
suggesting that it was at the behest of the veteran's 
attorney.

In short, the RO has attempted to assist the veteran and has 
been thwarted by the veteran and his attorney.  The veteran 
and his attorney appear to be attempting to manipulate the 
system so that only limited evidence which could be 
interpreted as supportive of the veteran's claim would be 
considered.  This situation is similar to that in Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In that case, as here, 
the veteran argued that the evidence of record, although 
incomplete in part because of his own unwillingness to 
cooperate with the efforts of the VA to develop his case, was 
sufficient to support a grant.  The Court stated: "[t]he duty 
to assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." See Wood, 1 Vet. App. at 
193.

The fact pattern presented in this case is quite similar to 
that found in a non-precedential but persuasive opinion by a 
single judge of the Court.  See Bethea v. Derwinski, 252, 254 
(1992) [a non-precedential Court decision may be cited "for 
any persuasiveness or reasoning it contains".].

In Maged v. West, U.S. Vet. App. No. 97-1517 (January 8, 
1999), the claimant refused to report for VA examination.  
The Court characterized the appellant's behavior as actively 
thwarting attempts by the VA to obtain the necessary medical 
evidence to adjudicate his claim.  See Maged, slip opinion at 
16-17.  The Court then held that the appellant had not shown 
good cause for his refusal to attend a VA examination and 
affirmed the Board's denial of service connection.  Of 
particular interest in light of this case is the following 
quote: "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor." See Maged, slip op. at 17-18.

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision as to the 
increased rating issues on appeal.

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability. 
When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of 38 C.F.R. 
§ 3.655 as appropriate.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2003).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).

Analysis

As described above, the veteran was scheduled for VA 
examinations of his service-connected disabilities in April 
2002 in conjunction with his increased rating claims.  The 
veteran failed to report for the examinations.  It may be 
inferred from the presentation of the attorney that the 
veteran is deliberately refusing to appear for examinations.  
The veteran through his attorney in essence wishes his claims 
to be decided on the rather sparse and stale evidence of 
record.

As explained in some detail in connection with the Board's 
VCAA discussion, above, it is clear that VA has the authority 
to schedule a compensation and pension examination when such 
is deemed to be necessary, and the veteran has an obligation 
to report for that examination.  Pursuant to 38 C.F.R. § 
3.327(a) (2003), examinations will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See also 38 C.F.R. § 3.159 (2003).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  See 38 C.F.R. § 3.655.

In this case, there was ample reason for the RO scheduling 
the veteran for examinations of his right ankle, headaches, 
cervical strain, hydrocele of the left testicle, and 
varicocele of the right testicle.  There are questions 
concerning the current level of severity of the veteran's 
service-connected disabilities.  No VA evaluation for rating 
purposes of these service-connected disabilities had been 
conducted since March 1999.  Although the veteran's attorney 
has pointed to private medical evidence received by VA in 
December 2001 as sufficient for rating purposes, the Board 
would note that these private medical records, dated from 
September 2000 to September 2001, are primarily for treatment 
purposes, rather part of a comprehensive examination for 
evaluation purposes, and are primarily concerned with the 
veteran's back and rib problems.  While there is some 
reference to the neck and right testicle in September 2000, 
the findings are not sufficient for rating purposes and do 
not provide the information required by DeLuca v. Brown, 
8 Vet. App. 202, 205 (1995) for the right ankle and neck 
disabilities.  

As discussed by the Board above, the examination by the 
advance practice registered nurse in May 2002, the report of 
which is one page in length, hardly suffices to answer the 
numerous questions which must be addressed in connection with 
the several increased rating claims here at issue.  It is 
therefore clear that additional examinations were required 
and were properly scheduled.  Cf. Floyd v. Brown, 9 Vet. App. 
88 (1996) [VA's statutory duty to assist requires a thorough 
and contemporaneous medical examination that is sufficient to 
ascertain the current level of disability].  

The evidence on file indicates that a letter was sent to the 
veteran's address on file in March 2002 informing him that 
examinations were scheduled in April 2002.  There is no 
evidence which indicates that the veteran did not receive 
notice to report for the examinations.  His attorney referred 
to the scheduled examinations in his response dated in April 
2002, which implies both knowledge of the scheduled 
examinations and tacit approval of the attorney's contentions 
by the veteran.  

In the absence of evidence to the contrary, it cannot be 
presumed that the veteran did not receive notice of the 
scheduled examinations.  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2001)], or "good 
cause" [see 38 C.F.R. § 3.655] for failing to report for the 
scheduled examinations.  In this case, there is no evidence 
on file demonstrating that the veteran had any "adequate 
reason" or "good cause" for failing to report to be examined 
when VA so requested.  Rather, as discussed above, the April 
2002  communication from his attorney to the RO makes it 
abundantly clear that the veteran has willfully refused to 
appear for VA examination. 

The dispositive law in this case is 38 C.F.R. § 3.655 (2003).  
The veteran failed to report for the scheduled VA 
examinations in April 2002 which were necessary in order for 
the RO to properly evaluate his increased rating claims.  No 
adequate explanation has been offered for his failure to 
report.  On the contrary, there is every indication that the 
veteran has deliberately made the decision to refuse to 
cooperate with VA.  There is no evidence on file 
demonstrating that the veteran had any good cause for failing 
to report for examinations of his service-connected 
disabilities when VA requested.  He has not since explained 
why he failed to appear for the examination, to request that 
he be rescheduled, or to submit recent medical evidence 
concerning his service-connected disabilities which would 
enable to RO to evaluate those disabilities in an informed 
manner.  See 38 C.F.R. § 3.326 (2003).

In cases where the law and not the evidence is dispositive, 
the claims must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such situations, the 
Board has no alternative but to deny the veteran's increased 
rating claims as provided under the regulatory provisions of 
38 C.F.R. § 3.655.  With respect to the claim for a 
compensable rating under 3.324, it is manifest that the same 
law applies.  VA does not have adequate information to decide 
that claim and potentially grant a compensable rating due to 
the veteran's failure to report for examination.  

Accordingly, the appropriate disposition of the veteran's 
claims of entitlement to increased (compensable) evaluations 
for right ankle disability, headaches, cervical strain, 
hydrocele of the left testicle, and varicocele of the right 
testicle, as well as a compensable evaluation under 38 C.F.R. 
§ 3.324, is denial of the claims because of his failure to 
report for scheduled fee basis examinations without evidence 
of good cause for the failure to report.

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claims are being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below and in the VCAA 
section above, the Board believes that any due process 
concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to these issues, the Board concludes 
that the veteran has not been prejudiced by the decision 
herein.  The veteran, through the notice of his scheduled VA 
examination, was fully apprised of the consequences of his 
failure to report for scheduled VA examination. The veteran 
failed to comply.

The Board's decision does not preclude the veteran from 
filing another claim at such time he is willing to cooperate 
with VA. 




ORDER

Entitlement to increased (compensable) disability ratings for 
service-connected right ankle disability, headaches, cervical 
strain, hydrocele of the left testicle, and varicocele of the 
right testicle are denied.

Entitlement to a compensable evaluation based on multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.


REMAND

7.  Entitlement to service connection for low back 
disability.

8.  Entitlement to service connection for heart disability 
with associated visual disorder.

9.  Entitlement to service connection for residuals of a head 
injury, other than headaches.

10.  Entitlement to service connection for right hip 
disability.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for bilateral hearing 
loss.

Factual Background

The veteran originally sought entitlement to service 
connection for low back disability, heart disease with 
associated visual disability, residuals of a head injury 
other than headaches, right hip disability, tinnitus and 
bilateral hearing loss in November 1998.  The RO denied the 
claims as not well grounded in April 1999.  Notice of the 
denial was provided in May 1999.  The veteran did not perfect 
an appeal of the denial of his claims within one year of the 
May 1999 notification.  Therefore, the April 1999 denial 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2003).  

A letter was sent to the veteran, with a copy to his 
attorney, in March 2002 in which it was noted therein that on 
November 9, 2000 the President signed into law the VCAA, 
which eliminated the requirement that a veteran must file a 
"well-grounded claim" before VA can assist him in getting 
evidence to support his claims.  It was noted that the 
veteran's service connection claims would be reviewed in 
accordance with the new law.  

A June 2002 rating decision concluded that there was 
sufficient evidence to reopen the claim for service 
connection for low back disability, which was then 
readjudicated on a de novo basis and denied; and that there 
was insufficient evidence to reopen the claims for service 
connection for heart disease with associated visual 
disability, residuals of a head injury other than headaches, 
right hip disability, tinnitus and bilateral hearing loss.  
The veteran timely appealed the June 2002 decision.  

Reason For Remand

As noted above, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5103A (West 2002).  Further, section 
7(b)(1) of the VCAA provides:

In the case of a claim for benefits denied or dismissed 
as described in paragraph (2), the Secretary of Veterans 
Affairs shall, upon the request of the claimant or on 
the Secretary's own motion, order the claim 
readjudicated under chapter 51 of such title, as amended 
by this Act, as if the denial or dismissal had not been 
made.  114 Stat. at 2099 (emphasis added).  

The second paragraph of section 7(b) provides that a denial 
or dismissal of a claim for benefits that became final during 
the period from July 14, 1999, to November 9, 2000, and was 
issued because the claim was not well grounded is the type of 
claim referred to under section 7(b)(1).  Finally, section 
7(b)(3) further provides that a claim may not be 
readjudicated under this subsection unless a request is made 
by the claimant or on the Secretary's own motion not later 
than two years after the enactment of the VCAA.

In January 2001, the VA Office of General Counsel issued an 
opinion addressing claim readjudication under the VCAA.  In 
that opinion, the General Counsel stated that, when a prior 
rating decision is readjudicated under section 7(b) of the 
VCAA, the claim must be readjudicated as if the original 
decision that had denied the claim as not well grounded never 
existed.  

In reviewing the facts of this case, the Board notes that the 
veteran's November 1998 claims for low back disability, heart 
disease with associated visual disability, residuals of a 
head injury other than headaches, right hip disability, 
tinnitus, and bilateral hearing loss were denied as not well 
grounded in April 1999.  Because the veteran did not perfect 
an appeal within the time period allowed, those decisions 
became final in May 2000, which is after July 14, 1999 but 
before November 9, 2000.  See 38 C.F.R. § 3.160.  This falls 
into the period designated by section 7(b) of the VCAA.  The 
RO correctly determined that the service connection claims 
should be readjudicated, but incorrectly applied the 
finality/new and material evidence standard because the April 
1999 decision should have in fact have been considered to be 
a nullity.  

The Board must therefore remand the service connection claims 
noted above to the agency of original jurisdiction (AOJ) for 
readjudication of the claims as if the April 1999 denials had 
not been made.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
any of the service-connection claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following action:

VBA should readjudicate the claims of 
service connection for low back 
disability, heart disease with associated 
visual disability, residuals of a head 
injury other than headaches, right hip 
disability, tinnitus and bilateral 
hearing loss in accordance with the 
provisions of the VCAA, Section 7(b)(1) 
and VAOPGCPREC 3-2001.  If the benefits 
sought on appeal are not granted, the 
veteran and his attorney should be 
provided with a Supplemental Statement of 
the Case and afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by VA.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



